Citation Nr: 1228158	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  94-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to June 1982 and from November 1986 to November 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 1992 decision by the RO which denied, in part, the benefits sought on appeal.  The Veteran testified at RO hearings in September 1994 and April 1996.  The Board remanded the appeal for additional development in January 1998, January 2006, March 2010, and June 2011.  


FINDING OF FACT

A bilateral knee disability was not present in service or until many years after discharge from service, and there is no competent and credible evidence that any current bilateral knee disability is related to service or that arthritis was manifested to a compensable degree within one year following service discharge.  


CONCLUSION OF LAW

The Veteran does not have a bilateral knee disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326 (2011); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and he was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice, the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in September 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, despite extensive and repeated attempts to locate and retrieve the Veteran's service treatment records (STRs) for his first period of active service from 1979 to 1982, the records are apparently lost and are unavailable for review.  

When STRs are lost or missing, VA has a heightened obligation to explain its decision.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the evidence of record includes a copy of his service enlistment examination in 1979, and all STRs for his second period of service from 1986 to 1990.  The Veteran also reported that he served about five months in a reserve unit in New York after his discharge from service in 1986.  However, attempts to obtain STRs from that unit have been unsuccessful.  Concerning the reserve STRs, the Board notes that the Veteran did not report any specific treatment for his knees during his reserve service.  Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the STRs.  

The Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available STRs, VA and private medical records, including multiple duplicate records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at RO hearings in 1994 and 1996.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional, available evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Knee Disability

The Veteran contends that his current bilateral knee problems began during basic training in 1979, and that he has had chronic knee problems ever since.  

As an initial matter, it should be noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, the Board finds that the Veteran's inconsistent and contradictory statements concerning the nature and circumstances of his alleged knee injuries in service, raises serious doubts as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  Specifically, on his original application for VA compensation benefits, received in October 1992, the Veteran reported that he initially injured his "knees" in January 1980, and that he was treated at Ft. Bragg.  However, at the RO hearing in September 1994, he testified that he initially injured only his right knee during basic training at Ft. Bragg after he fell and banged it against a rock.  He said that he didn't think much about it and that he was treated only two or three times from 1979 to 1982.  He also reported that he had been told that he had "some kind of deterioration up on the knee cap" and that the doctors wanted to operate on his knee, but that he refused because he had seen what happened to other people.  

At this point, it should be noted that the Veteran entered service in June 1979, and completed his basic training at Ft. Gordon, Georgia.  His personnel records showed that he was stationed in Korea in January 1980, and that he was not assigned to Ft. Bragg until September 1980.  He also testified that he was placed on light duty for six months after his initial injury, but that he continued to have pain in the knee when doing physical training after he was returned to full duty.  He said the he was treated by a private doctor after service, but couldn't recall the doctor's name or address, and that he did not tell anyone because he knew that he wanted to reenlist into the military and was afraid he wouldn't be accepted if they knew about his knee problems.  

The Veteran testified that he was constantly hitting his knee on objects while serving aboard a small wooden mine sweeper during his second period of service in the Navy from 1986 to 1990.  He said that he was evaluated and treated for bilateral knee problems at Balboa hospital for a couple of months beginning in July 1990, and was diagnosed with chondromalacia, but that he declined the doctor's suggestion to have surgery.  He said that he first sought medical treatment at the VA sometime in 1991.  

In contrast, at the RO hearing in April 1996, the Veteran testified that he injured "both knees" when he banged them on rocks during basic training at Ft. Bragg, and that he was treated by a corpsman.  He testified that he reinjured his knees repelling off mountains in Korea, and that he was put on light duty and physical therapy for four months at that time.  He testified that after discharge from the Army, he sought treatment at a VA hospital in Ft. Drum, New York, and was told that he had chondromalacia.  

The Veteran testified that he had chronic knee pain when he re-enlisted in the Navy in 1986, but didn't tell anyone, and that he was treated by corpsman on a couple of occasions and at Balboa hospital.  He said that he was offered physical therapy at Balboa, but that he declined treatment.  

As noted above, the STRs for the Veteran's first period of active service from 1979 to 1982, are apparently lost and unavailable for review.  However, the STRs for his second period of service are of record and, contrary to his allegations of extensive treatment, failed to show any treatment or clinical findings of a knee disability.  The STRs showed that the Veteran was treated for dermatitis at Balboa Navy hospital on several occasions from May to August 1990, including on July 1, 1990.  However, there was not a single complaint or notation of any knee problems in any of the STRs for his second period of service.  

The only reference to a knee problem in the STRs was a notation in the summary of defects section (item #74), on the Veteran's separation examination in October 1990.  The Board notes this entry appears to be in different handwriting and ink from the two other items noted in that section, i.e., "H/O - PUD NCD [not considered disabling]" and "H/O atopic dermatitis - NCD."  As to the latter two entries, the Board notes that the STRs showed treatment for both disorders during service, and that the Veteran had dermatitis of the hands on examination.  The examiner also recommended follow-up evaluation by VA for his history of PUD.  However, there were no other findings or comments concerning the reported knee soreness.  

The significance of the reported knee soreness is not entirely clear, particularly in light of the fact that there were no pertinent abnormalities of the lower extremities on examination, and the Veteran specifically denied any history of knee problems, denied that he had ever been advised to have an operation, and denied having any problems performing certain motions or to assume certain positions.  The Board does not foreclose the possibility that the Veteran may have mentioned a history of knee soreness at the end of the examination, and that it was added to the report in haste, which might account for the handwriting discrepancy.  In any event, there was no objective evidence of a knee disability on examination at the time of his separation examination, and the Veteran specifically denied ever having or having then trick or locked knee.  He also denied ever having or having then "arthritis, rheumatism, or bursitis" and "bone, joint, or other deformity."  When asked if he had ever had any illness or injury other than those already noted, the Veteran checked, "No."  He certified all these facts under penalty of perjury.  See certification above signature.  The Board accords these facts high probative value, as the Veteran had an opportunity to report some sort of knee pain in the Report of Medical History at that time, and he either specifically denied it or failed to report it when asked about other joint problems and injuries.  Statements made contemporaneously with the time period in question tend to be credible, which is why the Board has accorded the Veteran's report of symptoms at service discharge high probative value.

On his original application for VA compensation benefits, received in October 1992, the Veteran reported that he initially injured his knees in 1980.  When examined by VA in November 1992, the Veteran reported a history of knee pain since "1968" [the Board assumes this was a typo].  The Veteran specifically denied any prior trauma to his knees or that he took any medications.  X-ray studies showed some mild narrowing of the patellofemoral compartments compatible with a history of chondromalacia.  The knees were otherwise unremarkable.  

A VA note, dated in December 1992, showed that the Veteran was seen for bilateral knee and reported that he injured his right knee in service two years earlier after suffering a direct blow to the knee.  The report indicated that the Veteran had been diagnosed with chondromalacia by orthopedic services.  

In May 2010, the Veteran was examined by VA to determine the nature and etiology of his knee problems.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  X-ray studies revealed mild patellofemoral changes, bilaterally.  The examiner indicated that there was no evidence of residual disability due to trauma and opined that it was less likely than not that the Veteran's current bilateral knee disability was related to service.  The examiner explained that the current "mild" degenerative changes in both knees is essentially no different from what would be expected of someone who had never served in the military, and that there was no indication of injury or significant progress of trauma or exposure related pathology.  

In an addendum report, dated in September 2011, the VA examiner indicated that after comprehensive review of the claims file, including a self-reported history by the Veteran and an examination, he could find no indication of injury or significant progress of trauma to relate any current pathology to service.  Although he acknowledged the difficulty in rendering a definitive opinion without resorting to speculation, the examiner stated that the current, minimal and symmetrical arthritic changes in both knees was "too mild" at this time to be considered the sequalae of a trauma in 1991.  

In this case, the Board finds the May 2010 and September 2011 VA opinions concerning the etiology of the Veteran's bilateral knee disability persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current bilateral knee disability was less likely than not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Moreover the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the VA opinions.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran believes that his current bilateral knee disability is related to service, he has not presented any competent medical evidence to support that assertion.  

As there is no objective or credible evidence of a chronic knee injury or disability in service or arthritis within one year of discharge from service, and no competent medical evidence suggesting a connection between the Veteran's current bilateral knee disability and service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


